FILErdc




                                                                                ..

               OFFICE   OF THE ATTORNEY          GENERAL         OF TEXAS
                                       AUSTIN




          Eoaonbh    wlllirn 8. Davir                          ,. i       'i,
          oounty Attoraey                                             \
          mmmlt   oounty
                                                     /r----4               I




                                                           rnon’a motat-




                                                 reoeipt oi your letter
                                                 opinion of thlrraepmt-
                                                outIonuIll lie againat
                                                   a busfness ortablish-
                                                    public, preparing ana
                                                    8eouro a health oar-
                                                       the mmef or rho
                                                             for lafebtio~us


                    Ah&o&d 7050,   Veruon*a       hanotatoa           Ponal     Oode,
                           r0uw6   I

                     "8eetion  1. 80 pernon, firm, oorpora-
               tion, oomaon earriw    or l8aooIatIoa o-rat-
               Ina, 0aargIng or ooaduotIn(lany hotel or
               any other pubilo rleeplng or eating plaoo,
               or say plaoe or vehio&e rhww food or drink
               or oontalners therefor, of any kind, I8 aan-
               uraoturoa,   transferred, prepmod,  #to-a,
Honorablo Wm. H. Darf8, Fagr e                    _.


     paoked, rorved, sold, or othrrwire handled
     in thl8 State, or any manufaotursr or vendor
     of oandlar or manufaoturea awe&a, shall work,
     employ, or keep I5 their un lop, in, on, or
     about any 8aId plaO6 or rehlp010, or hare de-
     livered any artiols therefrom, any prreon In-
     footed with any traneml8alble oondltlon of
     aay inteotiour or oontaglour dleeasa, or wOrk,
     or employ any person to work in, on, or about
     any said ~laoo, or to delirrr aay artlole
     thexwrrom, who, at the tf.me0r hi8 or her am-
     ploymeat, railed to drlivor to the employer or
     hi8 agent, a OsrtIfIcatr rignod by a legally
     lloaared physloiaa, residing In tha oounty
     where said person I8 to be employed, or-is am-
     ployrd, attesting the faot that thr bearer had
     bern aotually and thoroughly examInad by euoh
     phy8IoIan within a week prior to the tima or
     suoh employment, and that ruoh examination din-
     oloaed ths taot that suoh perooa to ba employed
     was irae from lay transmisrible oondltlon or
     aay InfrotIou8 or oontagloar aissaasl or rail
     to Inrrtltuteand hare made, at lntenalr of
     tIms not lxooeding 81x montha, aotual and
     thorough lxamInatlon8, lseentlal to the tlnd-
     I588 0r frredom rrom ooamunloablo and inr00tiou8
     dfaaaesa, oi all rooh employees, by a legally
     lloonrad physloiaa rsrldlng in the county where
     said person I8 employed, and imoura In lvI&enoe
     th6r00r a oartiiloate 8ignOa by 8uoh physiolan
     8tatIag that suoh examlnatlons had been made or
     auoh person, dlroloslng the raot that ha or rho
     was ire0 frcxnany tranamlrslble oondltlon of any
     ooamunloablr and intaotfous disearrer.

          “900. 3.   All health osrtlrloates calha
     ror by thlr  hot rhall bo dfspiay6a ror pub110
     fnspeotion at tha plaoe whrra the person named
     thereon Is employed, and rhall not br remOTad
     rrom lruohplaoe during the oontlnuanoe of ruoh
     empl0mnt    axoapt by a publio health orriosr,
     hiteuly appointed agent, or upon valid oourt
          . . ."
          -soo. 4. The iallure  0r any pmson, rim,
     oorporation, oommon oairler or aasoolatlon engaged
                                                                1.39


HollorableWm. E. Da?Is, Page 8                             ..



    In any or the bu81508808 de8oribed in this
    hot, to display et the plaoe whore aay of tho
    op6ratIonr or 8uOh bUSi       lro king ooa-
    duoted, a valid health or regIOt?atlon qettlil-
    oat*, as requiroa by this Aot, ror la o hperson
    employ& In, on, or about ruoh plaoe, 8h811 be.
    prima taoio rriaeaoe that the Said porsoa, rirm,
    oorporatlon, oommoa oarrlrr or l88oolatIoa in
    +iolatloa or requIre0i3at86aliea ror by this Aot,
    raflmd to requlrr thr lxhlbltloa or the pro~em-
    ploymat health oOrtirioate, or ruoh per*oa ma
    failed to lnstltute and hav8 made or ruoh pm-
    soa, aotual and thorough lamiaatloru n6oosrary
    to the ?i5di48 0r rn6a08 rror omunlaablo
     ai8earsr at intervals 0r     time   not rxo*edi.ng   8%X
    months.

         '500. 5. whoever  riolatir any prorlrioa
    O? this Aot Sh11 bO tinOd In On -0-t    IU)t lX-
    oeedIn# ho Hundred DOllara ($800). mob aot
    or OtiSSiOn in rlolatlon 0r any 0r the prori-
    SIOIU of thIO Artlole, shall oonrtitute a rsparate
    offenre end shall by yI5ishabl. a8 hereInaboro
    pnsorlbOd.*
            As w6 polntOd out In 0pInIon O-16851

              *It   I8 plala to see that thin lot makes
     It unlawful, rlr8t ror proprietor6to work or
     aaploy employees with Intootlow or oontaglour
     dissasr)       sooond, ror proprlatorr to work employ-
     808 wha aid not hand over       to SuOh lmployOr8
     mid         health oOrtlrIoatr8; third,     ror proprio-
     tars railing to requlN physloal lxaalnatlotm
     or lmployOe8; tourth, ror manufaoturerr or TOa-
     dors 0r aaadio8 or maauiaaturad suwts to 8011
     to persons who do not hatO ralld health Oertifl-
     oatw, or who do aot hare display oeaes a8 re-
     qulrmd by lawy rlfth, ior       proprietors     iOllIn@
     t0 display,oert lrioatos.*
            fnthat opialon we lXpM88Oa   SMe   doubt as to
whetha or   not ArtIolO 9050, or the PenOl 0oae, ~&es    It
an offense for proprletorr to work with Infeotlour or OOB-
ta lOUS ai860s6, or for   railurr to hare a a lxaalnatlon
m % l by a physlolan or for failure to airplay their own
health oOrtlflOate. TO&U rOqUe8t 4008 5Ot rai8@ tbm CWStiOn
                                                                              3.40


Ho5orable wa. 8. mVi8,         Rge   4                          ..


0r whether or not it Is made a5 OfreaSO ror proprIetora
to work with Inieotlour or oontagiou8 dlsaasa, and thare-
roro we shall oonriae this 0 lalon to the quastioa or
whother or not It 18 ualawtup uuder Artlola,     o? tha
Panal 0046 ror a proprietor to work without harlng axam-
Inatloa made by a phy8Iolan or ror a proprietor to rail
to display hIr owa health oertlrloate.
          ArtIOlaS 1, 3, ana 6 0r the mm1                  ooae 0r thI8
State provide t
               "Artlola 1.   Th6
                               aOSi&S OflM Otin( ;
        thio   aoa0 la to   dot150 In       lain    lan(lua&e
        lTery oftea8e a&al&W the Plws oi this~
        State, and lf?Ixto each offense Ite $ropor
        poniShI&O#lt
                  ."
               ~Artlole b. In or&or that the systu   or
        palrullaw la roroa in this Stat6 lpay be oom-
        plot0 within it86ir, and that 50 ryatan or
        rore@i laws, written or unwritten, may ba ap-
        pealed to, lt 18 doolarod that no poraon shall
        k puaI8hea for any aot or oml88Ioa, unlrss
        tha SaDLO18 made a'penal ofren88, and a penal-
        t&Irsg;sod      tharrto by the written law of
                    .-
              lArtlole 6. Wh6nrv6r It appsan   that a
        pSOYiSiO5 0t the panal lw I# SO inaerl5itely
        framed or o? uuoh doubtrul oon8truotLoa that
        it oaa aot be wd6rStOod, either iron the
        langwgo la whloh It 18 l  XpMSllOa, or r r c m
        some othar written law or the state, suoh
        ;;;;l law shall be rogarad as wholly Inopora-
               .a
          fn keeping with thaOa Artloler It 18 thm law
or this State that a panal enaotment must a6rin0 with
o*rtainty th6 lo t o r o mIs8lo aaenouaoed a8 an o r t6a 8e.
Sx   part0Lealle, 69 Tax. or.        Rep.    496; tea S.W. lle9l tr
parte wllmuth,    X85 Tax. Or.       Rep.    a941 69 S.W. (Ed) @891
Clnabr ‘I. State, 100 Ter. Or.           l&p. 149, 800 8. 91. 44
warm;        v. 8tate, 118 Tar. Cr. Rp.            351, 48 8. W. (34   515,
.   *                                                               141

    Hoaorablo Wm.8. mris,        Pagr 5                      _.


                   We do not bsllevs ths statute suffloisatl~ da-
    aounoss the aot or omlsslon or tha lmployar in raIlin&
    to obtain a phploal examlaatlon of his owa prsoa or
    In falling to 6lsplsy Us own hsalth osrtirloats so as
    to onats aa orreaee 58 to him. Moora0 rr bb1iet8, as
    w ahall later DOllIt out, that suoh was the lntsat.of
    tha   k6iSl8tUSO.


              In Murray v. stat., 51 Tsx. App. 550, a 8. w.
    757, 57 Am, Rap. 683, an lnformatloa against ths derena-
    ant oharged him with vlolatlag Artlole 685 of tha psaal
    Code or 1585 ror wiiruri~ and nlsohlerousl~ lafurla5 a
    looolnotireengine. i3aldArtlole 555, however, related
    to the Qastruotion or, or      iajurlasdone   to,   .?grow~
    fmlt, oora,  grain, or other l(rloultura1 pwduots or
    property, real OS persoaal+) ad the oonrt held the fa-
    r0mti0n   in8urri0iwto     oharge an orreasa. fn this
    oonneotlon the court quoted with approval the rollswin#
    language of ILr. Dillon in the ease of U. 8. 78. Qlaytoar
                “8 ...For these rsasona, whose oogsnor
           is obvious, the law 18 settled that, in ooa-
           atruing ltatutss, the language used is sever
           t0 b0 lOat   Sight Or, 8na tb8 pIWStU@tiOKi i8
           that the language la used in no 8xtmWllna~
           sense, but in Its oommon, l  rerpl@T msaning.
           whan oourta, in oonstruin~ statutea, depart
           rrom the language emplaTs        bv ths lsglslator,
           they hour    the risk of mlstakIag the lsglsla-
           tire will, or bsolarlng it to exist where, in
           truth, it has nef6r    had an sspresslon, The
           legltl0ate runotlon 0r oourts is to inte
           ths leglalatlre will, not ts supplemen     -&p
           or to supplr it.    The  jUdiOi8I’
                                            y    mUSt  lieit
           themselres to expoundlag      the lawi they OaIUIOt
           ppake it. It bslonga only to the leglslatirr
           department to oreats orlmea and ordain punlah-
           mats.     Aooordingly, oourts, in the OOnStrUO-
           tion or statutablo offsnses, hs.n always ragarded
           it as their plain duty oautlousl~ to keep
           olearly within the expressed will of tha legis-
           lature, lest otherwise they shall hold aa rot
           or omlsslon to be a orlam, and punish It, when
                                                               1.42.

Eonorable Wm. 8. Derls,   Page 6                  _.


     g   faot the lsglslatue had aevsr lo Intended
           w   this rule is rlolatea*, says uhief
     Jukoe    BEST, %h e fa teo r th e lo o ua eap er so n
     la 4eolded br the arbitrary dlsorstlon of the
     judges, and no t by th eexprsss lathorlty of the
     lava.* Ths prlnslple that the Xaglslati+e la-
     tent is to be found, if posalble, la the enaat-
     meat ltaelf, mad that the statutes are not to
     ti lxtsndod by oonatruotlon to oases not falrlr
     aailolearlr lmbraoed in ttmlr terms, is one or
     grut lmportanos to the oltlzaa. Tha ookqts
     hate no Rover to Oreate Ofreneea, but lr,.bf a
     latltudlnarian oonstruotioa, they oonstrus
     oassa not provided for to ba within the lsgls-
     la tir lenaotmaats, it is manlrast that the earety
     and llbsrty of the oitlzea ara put in peril,
     and that the lsglalatlts d-la      has bsen irmadeb.
     or oourse, aa snaotaant is aot to ba rrittared
     avay by forord oonstruotlons,   by utaphysioal
     aloeties, or mere rsrbal and sharp oritloisms.
     Nerertheloss the dootrlne la fundamental 5.8IEq-
     llah and marloan law that there oan bs ao ooa-
     struotlre orfenaes;  that, before a man oaa bo
     punlahed, his oa8a Bust be plainly and unalstakably
     within tha statute, and, ii then bo any fair
     doubt whether the statute lmbraoea it. that
     doubt %a to be reaoltsd $n favor of the looused
     .   l   .*a



           In wtlxlo v. stats, ciao Tex. Cr. mp. 55a, 47
s. w, (ad) 847, it was held that a St@tUt# penalislnd rld-
lng on a "train or street oar or interurban oar* ln ooaoh
or oompartmunt mob 4ealgnatedior ens*s 2800 was inapplloa-
ble to one r’iblagin a *bus* operated by a street railway
          We believe lt equally Olear that an aat aimed 8t
gi%r&     an l~loymr to se@ that his employves hare health
oertlfloatea aad are regularly sxasiinsddoes not apply to
oompsl the employer hlaself to subait to saoh examination
or dieplay his ova health aertlfloate In the abernoe of
language raqulrlnd that this be done.

           Ths intent of the Le~;slaturo is of par4aouatin-
portanoo in ooastrulog a atatute,and ths oonolosloa nashed
in the praosdlng paragraph la @tr#ngth#nad by lookind to the
                                                                 143
                                               ..
Eonorabls Wm. II.Darls, Psge 7


emereeaoy olause of Howe 5111 142, Aots 1939, 46th Lsgis-
lature, Oh. 6, p. 551. T h isis a na menda to lnaotmeat,
                                                 ry
but saoh mot or the Laglslatura slnoo 1991 4eall    with
ths sairasubject amtter has had tha sams or a a I3 lar
emerpnoy olause. 688 8eO. 7, Asts 1991, 57th Leg., Ch,
66, p. 154; 880. 4, Aots 1957, 45th Leg. oh. 559, 9. 707.
This olauae rea4s in part as follows~

           m0. a. mergenay clru5r. .ma raot
     that aant rood and drink lstabllstieata en4
    hotorles   are not required under thm present
    tar to h a tetneirlwlo r ea examined
                                 s        or seo ur e
            ssrtlrioates. , .* (Vn4erseoring oura)
    h e a lth




to a proprietor or a rood and drink lstabUshmant for hhs
failure of suoh proprietor tc have an examination of his per-
son made by a phploian ror the purpose 0r determining freedom
from lnfsotlous or sosmunloable 4lssase or ror fallura to dls-
play his own health osrtlflsate In him latabllshasnt.

                                     very truly yours
                                 ATTOl?NiY
                                        CBNXRAL OI TEXAS

   ;PFBOVECJUN 15, -1940